IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON

              RONNIE BRADFIELD v. TONY PARKER, WARDEN

                 Direct Appeal from the Circuit Court for Lauderdale County
                            No. 6254 Joe H. Walker, III, Judge



                     No. W2008-02231-CCA-R3-HC - Filed June 10, 2009


The petitioner, Ronnie Bradfield, appeals the Lauderdale County Circuit Court’s summary dismissal
of his petition for writ of habeas corpus. The State has filed a motion requesting that this court
affirm the lower court’s denial of relief pursuant to Rule 20 of the Rules of the Court of Criminal
Appeals. Because the petitioner has failed to establish that his conviction is void or his sentence
illegal, we conclude that the State’s motion is well-taken. Accordingly, we affirm the lower court’s
summary dismissal of the petition.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
                Pursuant to Rule 20, Rules of Court of Criminal Appeals

ALAN E. GLENN , J., delivered the opinion of the court, in which J.C. MCLIN and CAMILLE R.
MCMULLEN , JJ., joined.

Ronnie Bradfield, Whiteville, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; and Lacy Wilber, Assistant Attorney General,
for the appellee, State of Tennessee.


                                   MEMORANDUM OPINION

        In March 1993, the petitioner was convicted of three counts of attempted second degree
murder, Class B felonies, stemming from his shooting at police officers when the officers went to
investigate allegations that the petitioner had made threatening calls to the director of the police and
the mayor. See State v. Ronnie Bradfield, No. 02C01-9306-CR-00112, 1995 WL 422787, at *1
(Tenn. Crim. App. July 19, 1995), perm. to appeal denied (Tenn. Sept. 3, 1996). Apparently, as he
was being searched in the detention area upon his conviction, the petitioner retrieved a pistol that
had been tucked in his shoe and threatened to shoot the deputy. The petitioner was subdued after
a scuffle and, as a result of his actions, was convicted in September 1995 of, among other things,
attempted first degree murder, a Class A felony. See State v. Bradfield, 973 S.W.2d 937, 941 (Tenn.
Crim. App. 1997).
        In August 2008, the petitioner filed a petition for habeas corpus relief in the Lauderdale
County Circuit Court, arguing that he was illegally sentenced to 9 years instead of 7.2 years as an
especially mitigated offender for each of his three attempted second degree murder convictions in
1993. He also argued that he was illegally sentenced to sixty years as a persistent offender for the
attempted first degree murder conviction in 1995. He asserted that his sentences violated his
constitutional rights as elucidated in State v. Gomez, 239 S.W.3d 733 (Tenn. 2007), because they
were enhanced based on judicially-determined facts. He also asserted that his sentences were
contrary to the Sentencing Act and, therefore, pursuant to McConnell v. State, 12 S.W.3d 795 (Tenn.
2000), must be vacated because the trial court had no jurisdiction to sentence him in contravention
of the sentencing statute. The habeas court summarily dismissed the petitioner’s petition, finding
that the petitioner had failed to demonstrate that his convictions or sentences were void. The
petitioner appealed.

        Whether the petitioner is entitled to habeas corpus relief is a question of law. Summers v.
State, 212 S.W.3d 251, 255 (Tenn. 2007); Hart v. State, 21 S.W.3d 901, 903 (Tenn. 2000). As such,
our review is de novo with no presumption of correctness given to the trial court’s findings and
conclusions. Id.

        It is well-established in Tennessee that the remedy provided by a writ of habeas corpus is
limited in scope and may only be invoked where the judgment is void or the petitioner’s term of
imprisonment has expired. Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007); State v. Ritchie,
20 S.W.3d 624, 629 (Tenn. 2000); State v. Davenport, 980 S.W.2d 407, 409 (Tenn. Crim. App.
1998). The judgment of a court of general jurisdiction is conclusive and presumed to be valid, and
such a judgment can only be impeached if the record affirmatively shows that the rendering court
was without personal or subject matter jurisdiction. Archer v. State, 851 S.W.2d 157, 162 (Tenn.
1993). A void, as opposed to a voidable, judgment is “one that is facially invalid because the court
did not have the statutory authority to render such judgment.” Summers, 212 S.W.3d at 256 (citing
Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn. 1998)). A petitioner bears the burden of
establishing a void judgment or illegal confinement by a preponderance of the evidence. Wyatt v.
State, 24 S.W.3d 319, 322 (Tenn. 2000). Furthermore, when “a habeas corpus petition fails to
establish that a judgment is void, a trial court may dismiss the petition without a hearing.” Summers,
212 S.W.3d at 260 (citing Hogan v. Mills, 168 S.W.3d 753, 755 (Tenn. 2005)).

         The petitioner argues that his 1993 and 1995 sentences are illegal because the trial court
enhanced his sentences based on judicially-determined facts, which is contrary to the U.S.
Constitution as interpreted in Apprendi, Blakely, and Cunningham. These cases require that any
fact, other than that of a prior conviction, used to enhance a defendant’s sentence be proven to a jury
beyond a reasonable doubt. The petitioner cites State v. Christine H. Osborne, No.
M2006-01301-CCA-R3-CD, 2008 WL 1822443 (Tenn. Crim. App. Apr. 23, 2008), perm. to appeal
denied (Tenn. Sept. 29, 2008), for the proposition that he is entitled to resentencing because “this
court does ‘now’ in fact adhere to the U.S. Supreme Court’s decisions.”




                                                 -2-
        The petitioner’s reliance on Osborne is misplaced as the defendant in Osborne was sentenced
after Apprendi and Blakely, whereas the petitioner’s cases became final well before either Apprendi
or Blakely was decided. “Apprendi/Blakely type issues regarding allocating fact-finding authority
to judges during sentencing are not in the narrow class of procedural rules that apply retroactively.”
Ulysses Richardson v. State, No. W2006-01856-CCA-R3-PC, 2007 WL 1515162, at *2 (Tenn.
Crim. App. May 24, 2007), perm. to appeal denied (Tenn. Sept. 17, 2007). Moreover, even a valid
Blakely claim renders a conviction voidable, not void, and is thus non-cognizable in habeas corpus
review. Richardson, 2007 WL 1515162, at *3.

        The petitioner also argues, as we understand, that his sentences violate the Sentencing Act
because (1) in 1993 he should have been sentenced as an especially mitigated offender, and (2) in
1995 he did not meet the qualifications for sentencing as a persistent offender. He cites McConnell,
12 S.W.3d at 795, for the proposition that the trial court has no authority to act contrary to the
Sentencing Act. With regard to his 1993 sentences, the petitioner’s contention appears to be that he
should have been sentenced as an especially mitigated offender because he did not have any prior
convictions. The absence of a prior criminal history may make a defendant eligible for sentencing
as an especially mitigated offender if the trial court finds, in addition to the lack of prior felony
convictions, that mitigating, but no enhancement, factors are applicable. Tenn. Code Ann. §
40-35-109. However, the record does not indicate what mitigating factors, if any, were applicable
in the petitioner’s case. Therefore, even if the petitioner’s allegation that he was qualified for
especially mitigated offender status were true, proof of such status would require extrinsic evidence
rendering his judgments of conviction potentially voidable rather than void. See Summers, 212
S.W.3d at 256. Moreover, it is apparent that the trial court found at least one enhancement factor
given the petitioner received nine-year sentences instead of the minimum in Range I of eight years,
thus negating his eligibility for sentencing as an especially mitigated offender.

        The petitioner’s argument that he was sentenced contrary to the Sentencing Act on his 1995
conviction because he did not have the requisite number of prior convictions to be considered a
persistent offender overlooks that there are two alternative subsections that define a persistent
offender. Tennessee Code Annotated section 40-35-107(a)(2) states that a defendant is a persistent
offender if he or she has received “any combination of three (3) Class A or Class B felony
convictions if the defendant’s conviction offense is a Class A or B felony.” Here, the petitioner had
three prior Class B felony convictions from 1993 and his conviction offense in 1995 was a Class A
felony. Thus, he qualified for sentencing as a persistent offender, and the trial court did not act
outside its authority under the Sentencing Act.

        Because the petitioner’s habeas corpus petition does not state a cognizable claim for relief,
we conclude that the trial court did not err in summarily dismissing the petition. When an opinion
would have no precedential value, the Court of Criminal Appeals may affirm the judgment or action
of the trial court by memorandum opinion when the judgment is rendered or the action taken in a
proceeding without a jury and such judgment or action is not a determination of guilt, and the
evidence does not preponderate against the finding of the trial judge. See Tenn. Ct. Crim. App. R.
20. We conclude that this case satisfies the criteria of Rule 20. Accordingly, it is ordered that the


                                                 -3-
State’s motion is granted. The judgment of the trial court is affirmed in accordance with Rule 20,
Rules of the Court of Criminal Appeals.

                                                     ___________________________________
                                                     ALAN E. GLENN, JUDGE




                                               -4-